Citation Nr: 0915843	
Decision Date: 04/28/09    Archive Date: 05/07/09

DOCKET NO.  06-37 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to a compensable rating for the residuals of a 
right zygomatic fracture. 


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

R. Patner, Associate Counsel







INTRODUCTION

The Veteran served on active duty from May 1966 to April 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2005 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied the 
Veteran's claims for an increased rating for the residuals of 
a right zygomatic fracture. 

In May 2005, the Veteran raised a claim for dental treatment 
to replace his dental plate.  In October 2006, the RO noted 
by an internal memorandum that the claim for dental treatment 
was sent to the VAMC.  There is no further indication that 
the claim has been adjudicated.  The Board refers this claim 
to the RO for the appropriate action.


FINDINGS OF FACT

1.  Since May 11, 2005, the Veteran's residuals of his right 
zygomatic fracture have been manifested by painful motion in 
the bite and alignment of the right side of his 
temporomandibular joint.  

2.  The Veteran's present inability to masticate well is 
impacted by poor bone support that is unrelated to the 
fracture of his right zygoma.  


CONCLUSION OF LAW

Since May 11, 2005, the criteria for a compensable disability 
rating for the residuals of a right zygomatic fracture have 
not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.321, 4.40, 4.44, 4.45, 4.59, 4.73, 
4.150, Diagnostic Codes (DCs) 5296-9916 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Ratings for service-connected disabilities are determined by 
comparing the veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities, which is based, as far as 
practically can be determined, on average impairment in 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. Part 4 (2008).  When rating 
a service-connected disability, the entire history must be 
borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Where there is a question as to which of two ratings 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).  The Board will 
consider entitlement to staged ratings to compensate for 
times since filing the claim when the disability may have 
been more severe than at other times during the course of the 
claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); 
Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40 (2008).  

Evidence of pain, weakened movement, excess fatigability, or 
incoordination must be considered in determining the level of 
associated functional loss in light of 38 C.F.R. § 4.40, 
taking into account any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  The provisions of regarding the avoidance of 
pyramiding do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including flare ups.  38 C.F.R. § 4.14 (2008).  However, the 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 (2008), 
should only be considered in conjunction with the diagnostic 
codes predicated on limitation of motion.  Johnson v. Brown, 
9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2008).

With respect to the joints, the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:  (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; 
(e) incoordination, impaired ability to execute skilled 
movements smoothly; and (f) pain on movement, swelling, 
deformity or atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight-bearing are related considerations.  38 
C.F.R. § 4.45.  For the purpose of rating disability from 
arthritis, the spine is considered a major joint.  38 C.F.R. 
§ 4.45.

Arthritis shown by X-ray studies is rated based on limitation 
of motion of the affected joint.  When limitation of motion 
would be noncompensable under a limitation-of-motion code, 
but there is at least some limitation of motion, a 10 percent 
rating may be assigned for each major joint so affected.  38 
C.F.R. § 4.71a, Diagnostic Codes (DCs) 5003, 5010.  For 
traumatic arthritis, DC 5010 directs that the evaluation of 
arthritis be conducted under DC 5003, which states that 
degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71a, DC 5010.  When, however, the 
limitation of motion is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent may be applied to 
each such major joint or group of minor joints affected by 
limitation of motion.  The limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, DC 5010.  In the absence of limitation of motion, X-
ray evidence of arthritis involving two or more major joints 
or two or more minor joint groups, will warrant a rating of 
10 percent; in the absence of limitation of motion, X-ray 
evidence of arthritis involving two or more major joint 
groups with occasional incapacitating exacerbations will 
warrant a 20 percent rating.  The above ratings are to be 
combined, not added under DC 5003.  38 C.F.R. § 4.71a, DC 
5003, Note 1.  

The words slight, moderate, and severe as used in the various 
diagnostic codes are not defined in the VA Schedule for 
Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are equitable and just.  38 C.F.R. 
§ 4.6 (2008).  It should also be noted that use of 
terminology such as severe by VA examiners and others, 
although an element to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  
38 C.F.R. §§ 4.2, 4.6 (2008).

The Veteran's right zygomatic fracture has been rated as 
noncompensably disabling under DC 5296-9916.  Hyphenated 
diagnostic codes are used when a rating under one diagnostic 
code requires the use of an additional diagnostic code to 
identify the basis for the evaluation assigned; the 
additional code is shown after the hyphen.  38 C.F.R. § 4.27 
(2008).   Diagnostic Code 5296 pertains to the loss of part 
of the skull.  38 C.F.R. § 4.71a, DC 5296.  Diagnostic Code 
9916 pertains to the malunion or nonunion of the maxilla. 
38 C.F.R. § 4.150, DC 9916.  

In 1967, while in service, the Veteran sustained a fracture 
to his right zygomatic arch when he was involved in a fist 
fight with another service member.  In October 1967, he 
underwent inter-oral reduction of the fracture.   

The Veteran alleges that his right zygomatic fracture has 
since caused him pain and tenderness when chewing, and that 
such residual symptoms should warrant a compensable rating.  
However, he has not submitted medical evidence in support of 
this claim.  His VA clinical records are otherwise negative 
for complaints or treatment for residuals relating to his jaw 
fracture.  While he indicated in February 2007 that he 
intended to follow-up with his private physician in order to 
develop his claim, in December 2008 he stated that he had no 
further evidence to submit in support of his appeal.  Thus, 
the only clinical evidence pertaining to the residuals of a 
right jaw fracture are VA examinations dated in August 2005 
and in August 2007.   

On August 2005 VA examination, the Veteran reported that over 
the past few years, he experienced pain and tenderness when 
biting on the right side.  He believed that his bite was 
abnormal.  He had not received treatment for this problem nor 
had he taken medication.  He stated that he tried to limit 
what he ate to alleviate the pain.  He had experienced 
flare-ups in the form of soreness when he tried to eat.  He 
felt this soreness in his gum line and not in his zygomatic 
bone.  He had no signs of infection and reported no other 
symptoms.   He stated that he had not experienced swelling, 
discoloration, or deformity in relation to his jaw fracture.  
On physical examination, there was no deformity or angulation 
of false motion.  He was able to open and close his mouth.  
He had some minor tenderness over the zygomatic bone.  There 
was no drainage, edema, or painful motion relating to the 
fracture other than movement of his jaw.  His jaw pain was in 
the temporomandibular joint, which had some minor tenderness.  
The assessment was a zygomatic fracture with resulting 
painful motion in the bite and alignment of the right side of 
the temporomandibular joint.  While the examiner noticed a 
loss of function associated with his symptoms of pain and 
tenderness, he suspected that this limitation was not 
associated with his fractured bone but was rather due to his 
bone loss and tooth loss which he incurred prior to his 
service.  The examiner therefore referred the case to a 
dentist for further opinion.  

On August 2005 VA dental examination, the Veteran reported 
difficulty eating with his dentures.  He reported that he had 
had his teeth extracted as a teenager.  He was noted to be 
missing teeth #1-32, which were replaced by complete upper 
and lower dentures.  He had a normal range of motion.  He was 
found to have advanced bone loss.  X-ray examination revealed 
severely resorbed mandible and maxilla consistent with 
loosing teeth as an early age.  There was no intraoral 
pathology and no pain to palpation of the mastication 
muscles. The examiner concluded that the Veteran's present 
inability to masticate was well-impacted by poor bone 
support.  Significantly, the examiner concluded that this 
inability to painlessly masticate on the right side was 
unrelated to the fracture of his right zygoma.  

On August 2007, the Veteran underwent a VA dental and oral 
examination.  At that time, he again complained of daily pain 
when eating.  The examiner found  that the Veteran had 25 
percent to 50 percent of bone loss in the maxilla that was 
replaceable with a prosthesis.  He found no malunion or 
nonunion of either the mandible or maxilla.  The Veteran was 
assessed as having an atrophic maxilla and mandible, with 
pain in the maxilla, consistent with losing teeth as teenager 
and multiple years of denture wearing.  The pain was 
concluded to be unrelated to trauma.  The Veteran's denture 
was adjusted and the pain resolved. 

Diagnostic Code 5296 provides for a compensable rating for 
loss of part of both inner and outer tables of the skull 
without brain hernia, with an area smaller than the size of a 
25-cent piece or 0.716 sq. inches (or 4.619 sq. cm.).  38 
C.F.R. § 4.71a, Diagnostic Code 5296.  In this case, on 
August 2005 and August 2007 VA examinations, the Veteran was 
noted to have loss of jaw bone, however, the loss was related 
to losing his teeth at an early age, and was not described as 
a loss of either the inner or outer tables of the skull.  In 
August 2005, he was found to have no deformity or angulation 
of false motion of the jaw.  In August 2007, he was found to 
have no loss of bone of the hard palette.  The Veteran 
reported that he could open and close his mouth and had 
normal movement of the jaw.  Given that neither examiner 
found bone loss, disfigurement, or nerve or other tissue 
damage of the Veteran's jaw in relation to his right 
zygomatic fracture, and both examiners noted that the 
Veteran's tooth loss had been replaced with dentures as a 
teenager, the Board finds that there is no evidence to 
indicate that the Veteran suffers from the residuals of any 
facial bone loss in relation to his right zygomatic fracture.  
He is therefore not entitled to a compensable rating under DC 
5296. 

Diagnostic Code 9916 pertains to the malunion or nonunion of 
the maxilla.  A compensable rating is warranted when there is 
moderate displacement of the maxilla.  The Board finds that 
the Veteran is not entitled to a compensable rating under 
this criteria.  On August 2005 VA examination, the Veteran 
complained of pain when chewing, but tested negative to 
painful motion upon movement of the jaw.  He was not found to 
have moderate malunion or nonunion of the jaw, as in 
necessary for a compensable rating.  His pain on chewing was 
attributed to denture use over a number of years.  
Significantly, on VA examination in August 2007, the Veteran 
did not demonstrate malunion or nonunion of the maxilla.  

The Veteran is also not entitled to a compensable rating 
under the provisions of 38 C.F.R. §§ 4.40 and 4.45 (2006); 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The evidence 
demonstrates that the Veteran is limited in his ability to 
masticate certain foods, and that he stays away from certain 
foods in order to avoid pain.  There is no evidence, however, 
of excess or weakened movement, excess fatigability, 
incoordination, or pain on movement of the jaw.  Both VA 
examinations found that the Veteran was able to open and 
close his mouth without functional loss, and that his pain 
was instead related to discomfort when wearing dentures.  
Even considering the effects of pain on use, the evidence 
does not show moderate malunion of nonunion of the jaw.  
38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 
202 (1995).

The Board has considered the Veteran's symptoms in the 
context of other diagnostic codes.  Higher ratings are 
assignable under other codes where there is nonunion of the 
mandible, loss of the mandible, chronic osteomyelitis or 
oscteoradionecrosis, limitation temporomandibular 
articulation, loss of the ramus, loss of the conyloid 
process, loss of the hard palate, teeth loss due to loss of 
substance of the body of the maxilla or mandible, or loss of 
the maxilla.  38 C.F.R. § 4.150, DCs 9900-9915.  
Significantly, however, the record contains no clinical 
findings which would support assignment of such higher 
schedular ratings in this case.  

The Board has also considered whether the record raises the 
matter of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (2008).  In exceptional cases where schedular 
evaluations are found to be inadequate, consideration of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service- 
connected disability or disabilities may be made.  The 
governing norm in an exceptional case is a finding that the 
case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R § 3.321(b)(1).

In this case, the Schedule is not inadequate.  The Schedule 
provides for higher ratings for the Veteran's jaw disability, 
but findings supporting a compensable rating have not been 
documented.  In addition, it has not been shown that the 
service-connected jaw disability has required frequent 
periods of hospitalization or has produced marked 
interference with the Veteran's employment.  Therefore, the 
Board finds that referral for consideration of the assignment 
of an extraschedular rating is not warranted.

Consideration has been given to staged ratings (different 
percentage ratings for different periods of time since the 
effective date of service connection).  Fenderson v. West, 12 
Vet. App. 119 (1999).  However, staged ratings are not 
indicated in the present case, as the Board finds that the 
weight of the credible evidence shows that the Veteran's 
service-connected right zygomatic fracture has been 
noncompensable since May 11, 2005, when he filed his claim 
for increased rating.  As the preponderance of the evidence 
is against the claim for an increased rating, the "benefit-
of-the-doubt" rule does not apply, and the claim must be 
denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 50 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2008).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide."  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Here, the RO sent correspondence in August 2005 and August 
2007; a rating decision in October 2005; and a statement of 
the case in October 2006.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claim, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The Board finds that any defect with 
regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication.  Further, the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of the claim by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008).  Thus, VA has satisfied its 
duty to notify the appellant and had satisfied that duty 
prior to the final adjudication in the January 2009 
supplemental statement of the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained medical examinations in 
relation to this claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.


ORDER

A compensable rating for the residuals of a right zygomatic 
fracture is denied. 



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


